PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


VIRGINIA OFFICE FOR PROTECTION AND      
ADVOCACY,
                  Plaintiff-Appellee,
                 v.
DR. JAMES REINHARD, in his official             No. 04-1795
capacity as Commissioner of the
Virginia Department of Mental
Health, Mental Retardation and
Substance Abuse Services,
               Defendant-Appellant.
                                        
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                            (CA-04-54)

                      Argued: February 1, 2005
                       Decided: April 6, 2005

    Before WILKINS, Chief Judge, NIEMEYER, Circuit Judge,
      and Samuel G. WILSON, United States District Judge
    for the Western District of Virginia, sitting by designation.


Vacated by published opinion. Chief Judge Wilkins wrote the opin-
ion, in which Judge Niemeyer and Judge Wilson joined. Judge Wilson
wrote a separate concurring opinion.


                            COUNSEL

ARGUED: William Eugene Thro, State Solicitor General, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
2                    VIRGINIA OFFICE v. REINHARD
ginia, for Appellant. Jonathan Gerald Martinis, VIRGINIA OFFICE
FOR PROTECTION AND ADVOCACY, Rights of Virginians with
Disabilities, Richmond, Virginia, for Appellee. ON BRIEF: Jerry W.
Kilgore, Attorney General of Virginia, Maureen Riley Matsen, Dep-
uty State Solicitor General, Ronald N. Regnery, Associate State Solic-
itor General, Jane D. Hickey, Senior Assistant Attorney General,
Allyson K. Tysinger, Assistant Attorney General, Richmond, Vir-
ginia, for Appellant.


                              OPINION

WILKINS, Chief Judge:

   Commissioner James Reinhard (the Commissioner) appeals an
award of attorneys’ fees in an action brought against him in his offi-
cial capacity as head of the Virginia Department of Mental Health,
Mental Retardation and Substance Abuse Services (the Department),
by the Virginia Office for Protection and Advocacy (VOPA), purport-
edly under 42 U.S.C.A. § 1983 (West 2003). Concluding that VOPA
was not entitled to assert a claim under § 1983, we vacate the award.

                                   I.

   Concerned about the vulnerability of the mentally ill to abuse and
serious injury, Congress enacted the Protection and Advocacy for
Mentally Ill Individuals Act of 1986 (the Act). See 42 U.S.C.A.
§§ 10801-10827 (West 1995 & Supp. 2004). The Act helps states to
establish and operate protection and advocacy systems (P&As) to pro-
tect the rights of, and advocate for, the mentally ill. VOPA is an inde-
pendent Virginia state agency that serves as the Commonwealth’s
P&A. See Va. Code Ann. § 51.5-39.2 (LexisNexis Supp. 2004).

   This suit arises out of VOPA’s investigation—based on complaints
of neglect—into the Department’s establishment and implementation
of discharge plans for persons with mental illness whom the Depart-
ment deemed "ready for discharge" from its institutions. In order to
identify which individuals had been deemed "ready for discharge,"
VOPA requested that the Commissioner provide it with the names
                     VIRGINIA OFFICE v. REINHARD                       3
and contact information of all such individuals. When the Commis-
sioner refused, VOPA brought suit against him in his official capac-
ity, alleging that it was entitled to a listing of the names and contact
information of Department clients who had not been discharged
within 30 days of being deemed ready for discharge by their treatment
teams. See 42 U.S.C.A. § 10805(a)(1)(A) (providing that P&As are
authorized to investigate possible abuse and neglect when such con-
duct is reported or there is probable cause to believe it occurred).
VOPA sought an injunction under 42 U.S.C.A. § 1983—or alterna-
tively, under the Act—requiring the Commissioner’s compliance as
well as a declaration that the Commissioner had violated the Act.1
VOPA also requested an award of attorneys’ fees and costs under 42
U.S.C.A. § 1988(b) (West 2003) (authorizing a district court to award
attorneys’ fees to the prevailing party in a § 1983 action).

   Following a hearing, the district court entered a preliminary injunc-
tion ordering the Commissioner to disclose the information sought.
Thereafter, the parties reached a settlement, and upon their joint
motion, the district court entered an order (the Merits Order) directing
the Commissioner to provide the information that VOPA had
requested through January 31, 2006. In the Merits Order, the district
court recognized that the parties had "agreed to settle a majority of the
issues in dispute between them" and that the only claims remaining
were VOPA’s "claims that it is a prevailing party under 42 U.S.C.
§ 1983, and that it is entitled to attorney’s fees under 42 U.S.C.
§ 1988, and the amount of any such fee award, all of which claims
are disputed by the [Commissioner]." J.A. 84-85.

   VOPA subsequently moved for an award of attorneys’ fees and
costs under § 1988. The Commissioner opposed the motion, arguing,
inter alia, that VOPA was not a prevailing party under § 1983—and
thus not entitled to fees under § 1988—because VOPA, as a state
agency, could not be a plaintiff in a § 1983 suit. The Commissioner
argued that, notwithstanding VOPA’s allegations in its complaint, its
relief had actually been obtained under Ex Parte Young, 209 U.S. 123
(1908), which authorizes "suits against state officers for prospective
equitable relief from ongoing violations of federal law." Lytle v. Grif-
  1
   VOPA also sought a declaration that the Commissioner had violated
the First Amendment, but that claim was subsequently dismissed.
4                    VIRGINIA OFFICE v. REINHARD
fith, 240 F.3d 404, 408 (4th Cir. 2001). The district court rejected the
Commissioner’s argument, concluding that VOPA "has the legal
authority and capacity to bring a 42 U.S.C. § 1983 action." J.A. 143.
The court therefore granted VOPA’s motion and directed the parties
to attempt to reach agreement regarding the amount of fees and costs
to be awarded. The parties agreed on the figure of $16,195.00, and the
district court entered judgment for VOPA in that amount.

                                  II.

   On appeal, the Commissioner contends that the district court erred
in awarding fees to VOPA under § 1988 because, as a state agency,
VOPA was not entitled to assert a claim under § 1983. We agree.2

                                  A.

   Even when a plaintiff purports to assert rights under § 1983 and
obtains the relief sought in the complaint, a defendant generally may
prevent an award of fees by showing that the plaintiff was not entitled
to assert a claim under § 1983. See Md. Pest Control Ass’n v. Mont-
gomery County, 884 F.2d 160, 161-63 (4th Cir. 1989) (per curiam).
VOPA contends, however, that when it moved for attorneys’ fees the
district court had already determined, in the Merits Order, that the
relief VOPA obtained was under § 1983. VOPA maintains that
because the Commissioner had not appealed that ruling, it was
already the law of the case. See Nat’l Home Equity Mort. Ass’n v.
Face, 322 F.3d 802, 804 (4th Cir. 2003) (holding that the proposition
that the action was properly brought under § 1983 was the law of the
case and could not be challenged in the context of a subsequent fee
award motion because the plaintiff obtained relief after purporting to
sue under § 1983, the district court determined the action was prop-
erly brought under § 1983, and the defendant unsuccessfully appealed
without challenging that determination).

   We do not read the Merits Order as deciding that VOPA was enti-
tled to relief under § 1983, however. The only mention of § 1983 in
the Merits Order is the statement that "[t]he only claims remaining
    2
  Because we vacate the fee award on this basis, we do not address the
Commissioner’s remaining challenges to the award.
                      VIRGINIA OFFICE v. REINHARD                       5
before this Court are [VOPA’s] claims that it is a prevailing party
under 42 U.S.C. § 1983, and that it is entitled to attorney’s fees under
42 U.S.C. § 1988, and the amount of any such fee award, all of which
claims are disputed by the [Commissioner]." J.A. 85. We conclude
that in the absence of any clarifying language, the statement that the
Merits Order left open whether VOPA was "a prevailing party under
. . . § 1983" also left open the antecedent issue of whether VOPA had
obtained relief "under § 1983."

                                   B.

   With the law of the case doctrine inapplicable here, the Commis-
sioner maintains that the district court erred in deciding that VOPA
could bring suit under § 1983. Section 1983 allows "citizen[s]" and
"other person[s] within the jurisdiction" of the United States to seek
legal and equitable relief from "person[s]" who, under color of state
law, deprive them of federally protected rights. 42 U.S.C.A. § 1983
(emphasis added). The Commissioner contends that because VOPA
is a state agency, it is not a "person" within the meaning of the statute.
We agree.

   The word "person" in a federal statute generally includes "corpora-
tions, companies, associations, firms, partnerships, societies, and joint
stock companies, as well as individuals." 1 U.S.C.A. § 1 (West 2005).
At the same time, the Supreme Court has held that "person" should
generally not be construed to include the sovereign. See Wilson v.
Omaha Indian Tribe, 442 U.S. 653, 667 (1979). Though it is not a
"hard and fast rule of exclusion," United States v. Cooper Corp., 312
U.S. 600, 604-05 (1941), the presumption that "person" does not
include the sovereign may be overcome only by an "affirmative
showing of statutory intent to the contrary," Vt. Agency of Natural
Res. v. United States ex rel. Stevens, 529 U.S. 765, 781 (2000).
Whether a sovereign entity qualifies as a "person" also depends upon
the "legislative environment" in which the word appears. Georgia v.
Evans, 316 U.S. 159, 161 (1942) (holding that a state, as purchaser
of asphalt shipped in interstate commerce, qualified as a "person"
entitled to seek redress under the Sherman Act for restraint of trade);
see Pfizer Inc. v. Gov’t of India, 434 U.S. 308, 320 (1978) (holding
that a foreign nation, as purchaser of antibiotics, ranked as a "person"
6                     VIRGINIA OFFICE v. REINHARD
qualified to sue pharmaceuticals manufacturers under federal antitrust
laws).

   Two Supreme Court decisions are particularly relevant to the ques-
tion before us. The first is Will v. Michigan Department of State
Police, 491 U.S. 58 (1989), wherein the Court held that a state is not
a "person" for purposes of determining who can be sued under
§ 1983. See Will, 491 U.S. at 71. The Will Court reasoned that "in
enacting § 1983, Congress did not intend to override well-established
immunities or defenses under the common law," including "[t]he doc-
trine of sovereign immunity." Id. at 67.

   The Supreme Court revisited the issue of whether a sovereign
entity is a person under § 1983 in Inyo County v. Paiute-Shoshone
Indians, 538 U.S. 701 (2003). Inyo County concerned a § 1983 suit
initiated by a Native American tribe seeking declaratory and injunc-
tive relief establishing its right as a sovereign entity to be free from
state criminal processes. See Inyo County, 538 U.S. at 704-06. The
Court assumed that such a tribe would receive the same treatment as
a state regarding whether it was subject to suit under § 1983. See id.
at 709. The Court then explained that the "pivotal" issue was "whether
a tribe qualifies as a claimant—a ‘person within the jurisdiction’ of
the United States—under § 1983." Id. In considering that question,
the Court noted that a sovereign tribe enjoys rights of the type that an
individual tribe member or other private person would not. See id. at
712. Indeed, the Court recognized that it was those sovereign rights
that the tribe was attempting to assert. See id. at 711. By contrast, the
Court noted that a tribal member could assert his Fourth Amendment
rights under § 1983 but that "like other private persons, that member
would have no right to [sovereign] immunity." Id. at 712. The Court
concluded that the tribe could not maintain its claim under § 1983.
See id.

   VOPA contends that certain language in Inyo County suggests that
the result reached there depended upon the sovereign nature of the
rights that the tribe happened to be asserting, not simply the fact that
the tribe was a sovereign entity. See, e.g., id. at 711 ("There is in this
case no allegation that the County lacked probable cause or that the
warrant was otherwise defective."). Although we agree with VOPA
to the extent that the rationale for the Inyo County decision is ambigu-
                     VIRGINIA OFFICE v. REINHARD                       7
ous, we need not resolve that ambiguity here. Even assuming that the
Inyo County Court based its decision at least in part on the sovereign
nature of the rights asserted in the case before it and thus did not
decide that a sovereign could never assert a claim under § 1983, we
nevertheless conclude that an arm of the state cannot bring suit under
that statute.

   VOPA has not presented us with, and we are not aware of, any
affirmative evidence of statutory intent to allow suits by sovereigns
under § 1983 that would overcome the general presumption that "per-
son" in a statute does not include the sovereign. See Vt. Agency, 529
U.S. at 781. Section 1983 was enacted as part of the Civil Rights Act
of 1871, the primary objective of which was "to override the corrupt-
ing influence of the Ku Klux Klan and its sympathizers on the gov-
ernments and law enforcement agencies of the Southern States." Allen
v. McCurry, 449 U.S. 90, 98 (1980). It was enacted most specifically
to help enforce the Fourteenth Amendment rights of the persecuted to
equal protection under the laws. See Lynch v. Household Fin. Corp.,
405 U.S. 538, 544-45 (1972). We have no affirmative indication that
Congress sought to protect the rights of sovereign entities as well.

    Furthermore, another relevant presumption leads us to the same
result. Will established that Congress did not intend for "person" in
§ 1983 to include the sovereign for purposes of determining who may
be sued. See Will, 491 U.S. at 67. And, a term is presumed to have
the same meaning throughout a statute. See Brown v. Gardner, 513
U.S. 115, 118 (1994). Indeed, that presumption is "at its most vigor-
ous" when the term in question is repeated in the same sentence, as
it is here. Id.; see Illinois v. City of Chicago, 137 F.3d 474, 477 (7th
Cir. 1998) (stating, based on Will, that state cannot be a plaintiff in
a § 1983 suit); cf. Rural Water Dist. No. 1 v. City of Wilson, 243 F.3d
1263, 1274 (10th Cir. 2001) (recognizing that "it would be a strained
analysis to hold, as a matter of statutory construction, that a municipal
corporation was a ‘person’ within one clause of section 1983, but not
a ‘person’ within another clause of that same statute" (internal quota-
tion marks omitted)); S. Macomb Disposal Auth. v. Township of
Washington, 790 F.2d 500, 503 (6th Cir. 1986) (similar). But cf.
United States v. Cleveland Indians Baseball Co., 532 U.S. 200, 213
(2001) ("Although [the Court] generally presume[s] that identical
words used in different parts of the same act are intended to have the
8                    VIRGINIA OFFICE v. REINHARD
same meaning, the presumption is not rigid, and the meaning of the
same words well may vary to meet the purposes of the law." (internal
quotation marks, citation & alteration omitted)). For both of these rea-
sons, we hold that a state or state agency may not maintain a § 1983
action.3

                                  III.

   Because at the time VOPA moved for attorneys’ fees the district
court had not rejected the contention that VOPA was not a proper
plaintiff under § 1983, the Commissioner was entitled to oppose the
fee motion on that basis. And, because VOPA was in fact not entitled
to employ § 1983, we conclude that the district court erred in award-
ing fees under § 1988. We therefore vacate the fee award.

                                                            VACATED

WILSON, District Judge, concurring:

   I completely agree with the court’s opinion. I write separately,
however, to note my view that there is an additional, equally funda-
mental, basis supporting our result. Stripped of its pretense, this suit
is nothing more than an intramural contest over the allocation of state
funds. The authority to entertain a lawsuit such as this one, which
gives a state’s warring factions a federal forum in which to compel
the reallocation of state funds, is to place in federal court hands, the
power to Balkanize state government. I believe it is implicit in our
federal system that federal courts lack that authority.
    3
   We note that we are not called upon today to decide whether a state
agency acting in a representative capacity with regard to an incompetent
individual who has sustained an injury actionable under § 1983 could
employ § 1983 to enforce that individual’s rights.